                                           Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 1 of 15




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiff Patricia Phillips
                                 7
                                                              UNITED STATES DISTRICT COURT
                                 8
                                                                     DISTRICT OF NEVADA
                                 9
                                     PATRICIA PHILLIPS, an individual,                CASE NO: 3:20-cv-619
                                10
                                                                  Plaintiff,
                                11
                                     vs.                                                             COMPLAINT
                                12
1575 Delucchi Lane, Suite 206




                                     PERFUSION.COM, INC., a foreign                                 JURY DEMAND
 The Geddes Law Firm, P.C.




                                13 corporation.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                Defendant.
                                15
                                16
                                             COMES NOW Plaintiff Patricia Phillips, by and through her counsel, William J. Geddes, Esq.
                                17
                                     and Kristen R. Geddes, Esq. of THE GEDDES LAW FIRM, P.C., and hereby complains of Defendant
                                18
                                     PERFUSION.COM, INC. as follows.
                                19
                                                                                      I.
                                20
                                                                        STATEMENT OF THE CASE
                                21
                                             This is an employment discrimination case arising under Title VII of the Civil Rights Act of
                                22
                                     1964, the Age Discrimination in Employment Act and Nevada state law. PHILLIPS alleges herein that
                                23
                                     Defendant subjected PHILLIPS to sex-based discrimination and age discrimination and retaliated
                                24
                                     against her when she complained about the discrimination. PHILLIPS seeks monetary, equitable, and
                                25
                                     injunctive relief.
                                26
                                     ...
                                27
                                     ...
                                28


                                                                                  1
                                        Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 2 of 15




                                 1                                                        II.
                                 2                                         JUISDICTION AND VENUE
                                 3          1.     The federal claims of this case are maintained pursuant to 28 U.S.C. § 1331.            In
                                 4 particular, this case asserts claims, actionable under Title VII of the Civil Rights Act of 1964, as
                                 5 amended, 42 U.S.C. § 2000e-3 et seq. and the Age Discrimination in Employment Act of 1967
                                 6 (ADEA), 29 U.S.C. § 623. This Court has supplemental jurisdiction over the state-law claims pursuant
                                 7 to 28 U.S.C. § 1367(a).
                                 8          2.     Venue is proper in the U.S. District Court situated in Reno, Nevada, under Local Rule
                                 9 IA 1-6 and 28 U.S.C. § 1391(b) because this Court is located in the “unofficial Northern Division,”
                                10 embracing the City of Reno, Nevada, and because:
                                11                 (a)     Venue is proper in a judicial district in which a substantial part of the events or
                                12 omissions giving rise to the claims of the case occurred, or where any defendant resides; and,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                 (b)     The unlawful employment practices were committed in Reno, Nevada.
    Phone 775-853-9455
       Reno, NV 89502




                                14                                                       III.
                                15                                                   PARTIES
                                16          3.     At all relevant times herein, Plaintiff Patricia Phillips (“PHILLIPS”) was a citizen of the
                                17 state of Nevada, residing in Reno, Nevada, who was a female over the age of forty (40), who was
                                18 employed by Defendant PERFUSION.COM, INC.
                                19          4.     At     all   relevant     times       herein,   Defendant    PERFUSION.COM,          INC.
                                20 (“PERFUSION.COM”) was a foreign corporation doing business in Reno, Nevada, and was Plaintiff’s
                                21 employer, pursuant to Title VII of the Civil Rights act of 1964 (as amended), 42 U.S.C. § 2000, et seq.
                                22 and the Age Discrimination in Employment Act of 1967 (ADEA) and Nevada law.
                                23                                                       IV.
                                24                       GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
                                25          5.     PHILLIPS has been a Nevada-licensed perfusionist since September 29, 2010 and holds
                                26 license number LP024 issued by the Nevada State Board of Medical Examiners.
                                27          6.     A perfusionist or perfusiologist or clinical perfusion scientist, is a healthcare
                                28 professional who operates the cardiopulmonary bypass machine (heart–lung machine) during cardiac


                                                                                     2
                                         Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 3 of 15




                                 1 surgery and other surgeries that require cardiopulmonary bypass to manage the patient's physiological
                                 2 status.
                                 3           7.     PHILLIPS was hired by Pacific Perfusion as a clinical perfusionist in or around August
                                 4 2013, which company was acquired by Defendant PERFUSION.COM in or around February 2014 and
                                 5 was subsequently known as PERFUSION.COM.
                                 6           8.     Only PHILLIPS and another perfusionist, a male named Roy Stoltzner, transitioned their
                                 7 employment from Pacific Perfusion to Defendant PERFUSION.COM.
                                 8           9.     When Defendant PERFUSION.COM took over, PHILLIPS made a request to Bryan
                                 9 Lich (“Lich”), President of Defendant PERFUSION.COM for an increase in salary, but was advised
                                10 that all salaries were frozen at that time.
                                11           10.    PHILLIPS requested the increase in salary due to the promise by Pacific Perfusion after
                                12 6 months of employment, PHILLIPS would receive such an increase, and PERFUSION.COM assumed
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 takeover of Pacific Perfusion around 6 months into PHILLIP’s employment.
    Phone 775-853-9455
       Reno, NV 89502




                                14           11.    PHILLIPS later discovered that Roy Stoltzner was permitted to negotiate an increase in
                                15 salary for himself, despite Lich’s assertion to PHILLIPS that salaries were frozen when
                                16 PERFUSION.COM took over.
                                17           12.    PHILLIPS asked Lich about Stoltzner’s negotiated salary increase, whereby Lich
                                18 responded that younger perfusionists came up in salary faster than seasoned perfusionists.
                                19           13.    Two additional perfusionists were later hired, including Chad Wilson and Kevin Troike.
                                20           14.    Kevin Troike was the Clinic Coordinator, until about mid-April 2015, when Chad
                                21 Wilson was made the clinical manager, instead of Mr. Troike.
                                22           15.    Around mid-2016, Chad Wilson was involved in a physical altercation in the course of
                                23 his employment, which caused his hospital privileges at Renown Medical Center to be suspended,
                                24 which, in turn, caused him to be removed from his position as Clinic Coordinator with Defendant
                                25 PERFUSION.COM.
                                26           16.    Because the perfusionists work on an assigned on-call schedule, which schedule is
                                27 created by the Clinic Coordinator, PHILLIPS requested access to the call schedule in Mr. Wilson’s
                                28 absence to create the call schedule for September 2016.


                                                                                  3
                                         Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 4 of 15




                                 1          17.     PHILLIPS was told by Iris Chacon, Human Resources Director and Vice President of
                                 2 Defendant PERFUSION.COM that Roy Stoltzner was made interim Clinic Coordinator.
                                 3          18.     At the time Roy Stoltzner was unilaterally made interim Clinic Coordinator, Stoltzner
                                 4 was approximately 33 years of age, while PHILLIPS was 55 years old.
                                 5          19.     Additionally, Stoltzner had only approximately 8 years of perfusionist experience with
                                 6 no clinical management experience, contrasted to PHILLIPS’ 33 years of perfusionist experience, with
                                 7 13 of those years being a clinical manager.
                                 8          20.     At the time Stoltzner was unilaterally made interim Clinic Coordinator, PHILLIPS was
                                 9 more qualified by training, skills and experience to hold the position of Clinic Coordinator.
                                10          21.     Hence, on or around September 27, 2016, PHILLIPS sent an e-mail to Iris Chacon,
                                11 inquiring why neither she nor Kim Tornabene were made interim Clinic Coordinator.
                                12          22.     Kim Tornabene was another female, who was also 55 years old, was also not considered
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 to be interim Clinic Coordinator, despite her superior skills and experience, as compared to Stoltzner’s.
    Phone 775-853-9455
       Reno, NV 89502




                                14          23.     In an e-mail dated September 28, 2016, Ms. Chacone responded to PHILLIPS’ e-mail
                                15 stating that Roy Stoltzner was selected because:
                                16                  He is young and energetic . . . [and] he would be able to grow
                                                    into the position. I see him staying in this position longer. . . . I
                                17                  think of you not wanting any more responsibility . . . I figure
                                                    you wanted to have more family time than dealing with
                                18                  perfusion management issues, so I did not bring up your name.
                                19          24.     Roy Stoltzner was later unilaterally made permanent Clinic Coordinator, without the
                                20 position ever being opened for competition or offered to PHILLIPS.
                                21          25.     In or around December of 2016, PHILLIPS complained to Lich about the failure to open
                                22 or offer PHILLIPS the Clinic Coordinator position, based upon the reasons stated by Iris Chacon in her
                                23 e-mail, to PHILLIPS.
                                24          26.     During a conversation between Lich and PHILLIPS in December 2016, Lich admitted
                                25 that Ms. Chacon should not have made such statements in her e-mail.
                                26          27.     On or around December 10, 2016, PHILLIPS timely submitted, or caused to be
                                27 submitted a charge of unlawful discrimination with the Equal Opportunity Commission (“EEOC”) in
                                28 EEOC Claim No. 550-2017-00142, which alleged discrimination based on sex and age.


                                                                                     4
                                        Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 5 of 15




                                 1          28.    Subsequent to PHILLIPS’ filing a charge of unlawful discrimination with the EEOC,
                                 2 PHILLIPS again inquired about a salary increase, which Lich denied, telling PHILLIPS he would have
                                 3 to wait to see how much her EEOC complaint was going to cost the company.
                                 4          29.    Additionally, in or around August 2018, PHILLIPS questioned Lich about her
                                 5 performance appraisal where some categories received a below-expectations rating by Stoltzner, which
                                 6 performance appraisal PHILLIPS challenged as inaccurate and without foundation. Lich failed to
                                 7 investigate or correct the performance appraisal, and refused to discuss it with PHILLIPS, citing “our
                                 8 present situation with the EEOC.”
                                 9          30.    On August 7, 2020, the EEOC issued a “right-to-sue letter” for the discrimination and
                                10 retaliation claims of this case, set forth in EEOC Claim No. 550-2017-00142 pursuant to 42 U.S.C. §
                                11 2000e-5(f), and PHILLIPS timely filed the instant suit within ninety (90) days of the receipt of this
                                12 “right-to-sue letter.”
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                           FEDERAL CLAIMS
    Phone 775-853-9455
       Reno, NV 89502




                                14                                                    V.
                                15                                 DISCRIMINATION BASED ON SEX
                                                                   (Title VII - 42 U.S.C. § 2000e-2 et seq.)
                                16
                                17          31.    PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
                                18 fully set forth herein.
                                19          32.     PHILLIPS is a person entitled to the protection under Title VII of the Civil Rights Act
                                20 of 1964, as amended, 42 U.S.C. § 2000e-2 et seq.
                                21          33.    Defendant PERFUSION.COM is an employer having at least fifteen employees, which
                                22 had a legal obligation, pursuant to Title VII, 42 U.S.C. § 2000e-2 et seq., as amended, and its own
                                23 internal policies, to maintain a workplace free from unlawful discrimination based on sex.
                                24          34.    PHILLIPS was subjected to discriminatory treatment during her employment with
                                25 Defendant PERFUSION.COM and this conduct was based upon and directed at PHILLIPS by reason of
                                26 her sex.
                                27          35.    PHILLIPS notified Defendant PERFUSION.COM, which was otherwise aware, of the
                                28 discriminatory conduct through its employees and agents and third-parties but Defendant


                                                                                  5
                                          Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 6 of 15




                                 1 PERFUSION.COM failed to take any appropriate corrective action.
                                 2          36.       As a direct and proximate result of the discriminatory treatment by Defendant
                                 3 PERFUSION.COM, including through its employees and agents and third-parties, PHILLIPS has
                                 4 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                 5 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                 6 of life, for which PHILLIPS is entitled to compensatory and equitable damages, in an amount to be
                                 7 proven at trial.
                                 8          37.       Defendant PERFUSION.COM’s conduct, including through its employees and agents,
                                 9 was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
                                10 and federally-protected rights of PHILLIPS— warranting an award of punitive damages, to punish
                                11 Defendant PERFUSION.COM, in an amount determined by a jury at trial, according to law.
                                12          38.       As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
    Phone 775-853-9455
       Reno, NV 89502




                                14 retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                15 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
                                16 trial.
                                17          39.       As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                18 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS is entitled
                                19 to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
                                20 PERFUSION.COM violated PHILLIPS’ rights.
                                21                                                      VI.
                                22                                      SECOND CLAIM FOR RELIEF
                                23                               DISPARATE TREATMENT BASED ON AGE
                                                                      (ADEA - 29 U.S.C. § 623 et seq.)
                                24
                                25          40.       PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
                                26 fully set forth herein.
                                27          41.       PHILLIPS is a person entitled to the protection under the ADEA, 29 U.S.C. § 623, et
                                28 seq.


                                                                                    6
                                           Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 7 of 15




                                 1           42.    Defendant PERFUSION.COM is an employer having at least twenty employees, which
                                 2 had a legal obligation, pursuant to the ADEA, and its own internal policies, to maintain a workplace
                                 3 free from unlawful discrimination because of PHILLIPS’ age.
                                 4           43.    Defendant PERFUSION.COM failed and refused to promote PHILLIPS by reason of
                                 5 her age, which was over 40.
                                 6           44.     Defendant PERFUSION.COM refused to promote PHILLIPS by reason of her age, that
                                 7 is, the Defendant would not have failed and refused to promote PHILLIPS but for her age.
                                 8           45.    As a direct and proximate result of the discrimination of Defendant PERFUSION.COM,
                                 9 including through its employees and agents and third-parties, PHILLIPS has suffered, and continues to
                                10 suffer, economic losses, including lost wages and benefits, back pay, front pay, for which PHILLIPS is
                                11 entitled to compensatory and equitable damages, in an amount to be proven at trial.
                                12           46.    Defendant PERFUSION.COM’s conduct, including through its employees and agents,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
    Phone 775-853-9455
       Reno, NV 89502




                                14 and federally-protected rights of PHILLIPS— warranting an award of liquidated damages, in an
                                15 amount determined by a jury at trial, according to law.
                                16           47.    As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                17 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
                                18 retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                19 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
                                20 trial.
                                21           48.    As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                22 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS is entitled
                                23 to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
                                24 PERFUSION.COM violated PHILLIPS’ rights.
                                25 . . .
                                26 . . .
                                27 . . .
                                28 . . .


                                                                                    7
                                         Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 8 of 15




                                 1                                                      VII.
                                 2                                       THIRD CLAIM FOR RELIEF
                                 3                                               RETALIATION
                                 4                                   (Title VII - 42 U.S.C. § 2000e-3 et seq.)

                                 5          49.     PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
                                 6 fully set forth herein.
                                 7         50.      As alleged herein, Defendant PERFUSION.COM, by and through its officers, managing
                                 8 agents and/or its supervisors, illegally retaliated against PHILLIPS by depriving PHILLIPS of equal
                                 9 employment opportunities and benefits and refusing to correct negative performance appraisals in
                                10 retaliation for exercising her federally protected rights.
                                11          51.     Defendant PERFUSION.COM had no legitimate reasons for any such act. Each said act
                                12 is in violation of the anti-retaliation provisions of 42 U.S.C. § 2000e-3 et seq.
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455




                                            52.     As a direct and proximate result of the Defendant PERFUSION.COM, including through
       Reno, NV 89502




                                14 its employees and agents and third-parties, intentional discrimination and retaliation, PHILLIPS has
                                15 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                16 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                17 of life, for which PHILLIPS is entitled to compensatory and equitable damages, in an amount to be
                                18 proven at trial.
                                19        53.       Defendant PERFUSION.COM’s conduct, including through its employees and agents,
                                20 was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
                                21 and federally-protected rights of PHILLIPS—warranting an award of punitive damages, to punish
                                22 Defendant PERFUSION.COM, in an amount determined by a jury at trial, according to law.
                                23          54.     As a result of such intentional, unlawful, and retaliatory conduct against PHILLIPS by
                                24 Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
                                25 retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                26 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
                                27 trial.
                                28


                                                                                    8
                                         Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 9 of 15




                                 1           55.        As a result of such intentional, unlawful, and retaliatory conduct and retaliation against
                                 2 PHILLIPS by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS
                                 3 is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
                                 4 PERFUSION.COM violated PHILLIPS’ rights.
                                 5                                                         VIII.
                                 6                                         FOURTH CLAIM FOR RELIEF
                                 7                                                RETALIATION
                                 8                                            (ADEA – 29 U.S.C. § 623(d)
                                             56.        PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
                                 9
                                     fully set forth herein.
                                10
                                             57.        As alleged herein, Defendant PERFUSION.COM, by and through its officers, managing
                                11
                                     agents and/or its supervisors, illegally retaliated against PHILLIPS by depriving PHILLIPS of equal
                                12
1575 Delucchi Lane, Suite 206




                                     employment opportunities and benefits and refusing to correct negative performance appraisals in
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                     retaliation for exercising her federally protected rights.
                                14
                                             58.        Defendant PERFUSION.COM had no legitimate reasons for any such act. Each said act
                                15
                                     is in violation of the anti-retaliation provisions of 29 U.S.C. § 623(d).
                                16
                                             59.        As a direct and proximate result of the Defendant PERFUSION.COM, including through
                                17
                                     its employees and agents and third-parties, intentional discrimination and retaliation, PHILLIPS has
                                18
                                     suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                19
                                     pay, for which PHILLIPS is entitled to compensatory and equitable damages, in an amount to be
                                20
                                     proven at trial.
                                21
                                             60.        Defendant PERFUSION.COM’s conduct, including through its employees and agents,
                                22
                                     was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
                                23
                                     and federally-protected rights of PHILLIPS— warranting an award of liquidated damages, in an
                                24
                                     amount determined by a jury at trial, according to law.
                                25
                                             61.        As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                26
                                     by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
                                27
                                     retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                28


                                                                                       9
                                        Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 10 of 15




                                 1 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
                                 2 trial.
                                 3          62.    As a result of such intentional, unlawful, and discriminatory conduct and retaliation
                                 4 against PHILLIPS by Defendant PERFUSION.COM, including through its employees and agents,
                                 5 PHILLIPS is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that
                                 6 Defendant PERFUSION.COM violated PHILLIPS’ rights.
                                 7                                          STATE LAW CLAIMS
                                 8                                                     IX.
                                 9                                      FIFTH CLAIM FOR RELIEF
                                10                                 DISCRIMINATION BASED ON SEX
                                                                           (NRS 613.330)
                                11
                                12          63.    PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 fully set forth herein.
    Phone 775-853-9455
       Reno, NV 89502




                                14          64.     PHILLIPS is a person entitled to the protection under NRS 613.330.
                                15          65.    Defendant PERFUSION.COM is an employer having at least fifteen employees, which
                                16 had a legal obligation, pursuant to NRS 613.330, and its own internal policies, to maintain a workplace
                                17 free from unlawful discrimination based on sex.
                                18          66.    PHILLIPS was subjected to discriminatory treatment during her employment with
                                19 Defendant PERFUSION.COM and this conduct was based upon and directed at PHILLIPS by reason of
                                20 her sex.
                                21          67.    PHILLIPS notified Defendant PERFUSION.COM, which was otherwise aware, of the
                                22 discriminatory conduct through its employees and agents and third-parties but Defendant
                                23 PERFUSION.COM failed to take any appropriate corrective action.
                                24          68.    As a direct and proximate result of the discriminatory treatment by Defendant
                                25 PERFUSION.COM, including through its employees and agents and third-parties, PHILLIPS has
                                26 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                27 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                28 of life, for which PHILLIPS is entitled to compensatory and equitable damages, in an amount to be


                                                                                  10
                                        Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 11 of 15




                                 1 proven at trial.
                                 2          69.       Defendant PERFUSION.COM’s conduct, including through its employees and agents,
                                 3 was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
                                 4 and federally-protected rights of PHILLIPS— warranting an award of punitive damages, to punish
                                 5 Defendant PERFUSION.COM, in an amount determined by a jury at trial, according to law.
                                 6          70.       As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                 7 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
                                 8 retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                 9 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
                                10 trial.
                                11          71.       As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                12 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS is entitled
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
    Phone 775-853-9455
       Reno, NV 89502




                                14 PERFUSION.COM violated PHILLIPS’ rights.
                                15                                                      X.
                                16                                       SIXTH CLAIM FOR RELIEF
                                17                                   DISCRIMINATION BASED ON AGE
                                                                              (NRS 613.330)
                                18
                                19          72.       PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
                                20 fully set forth herein.
                                21          73.       PHILLIPS is a person entitled to the protection under NRS 613.330.
                                22          74.       Defendant PERFUSION.COM failed and refused to promote PHILLIPS by reason of
                                23 her age, which was over 40.
                                24          75.       Defendant PERFUSION.COM refused to promote PHILLIPS by reason of her age, that
                                25 is, the Defendant would not have failed and refused to promote PHILLIPS but for her age.
                                26          76.       As a direct and proximate result of the discrimination of Defendant PERFUSION.COM,
                                27 including through its employees and agents and third-parties, PHILLIPS has suffered, and continues to
                                28 suffer, economic losses, including lost wages and benefits, back pay, front pay, for which PHILLIPS is


                                                                                   11
                                        Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 12 of 15




                                 1 entitled to compensatory and equitable damages, in an amount to be proven at trial.
                                 2           77.     Defendant PERFUSION.COM’s conduct, including through its employees and agents,
                                 3 was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
                                 4 and federally-protected rights of PHILLIPS— warranting an award of liquidated damages, in an
                                 5 amount determined by a jury at trial, according to law.
                                 6           78.     As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                 7 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
                                 8 retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                 9 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
                                10 trial.
                                11           79.     As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                12 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS is entitled
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 to, and seeks, declaratory relief, in the form of a declaration by this Court, that Defendant
    Phone 775-853-9455
       Reno, NV 89502




                                14 PERFUSION.COM violated PHILLIPS’ rights.
                                15                                                        XI.
                                16                                      SEVENTH CLAIM FOR RELIEF
                                17                                                 (NRS 613.340)
                                                                                  RETALIATION
                                18
                                             80.     PHILLIPS incorporates by reference all prior allegations of this Complaint, as though
                                19
                                     fully set forth herein.
                                20
                                             81.     As alleged herein, Defendant PERFUSION.COM, by and through its officers, managing
                                21
                                     agents and/or its supervisors, illegally retaliated against PHILLIPS by depriving PHILLIPS of equal
                                22
                                     employment opportunities and benefits and refusing to correct negative performance appraisals in
                                23
                                     retaliation for exercising her federally protected rights.
                                24
                                             82.     Defendant PERFUSION.COM had no legitimate reasons for any such act. Each said act
                                25
                                     is in violation of the anti-retaliation provisions of NRS 613.340.
                                26
                                             83.     As a direct and proximate result of the Defendant PERFUSION.COM, including through
                                27
                                     its employees and agents and third-parties, intentional discrimination and retaliation, PHILLIPS has
                                28


                                                                                     12
                                        Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 13 of 15




                                 1 suffered, and continues to suffer, economic losses, including lost wages and benefits, back pay, front
                                 2 pay, physical and emotional harm, including mental anguish, inconvenience, and the loss of enjoyment
                                 3 of life, for which PHILLIPS is entitled to compensatory and equitable damages, in an amount to be
                                 4 proven at trial.
                                 5          84.       Defendant PERFUSION.COM’s conduct, including through its employees and agents,
                                 6 was willful, malicious, and/or engaged in with a reckless indifference to the health, safety, wellbeing,
                                 7 and federally-protected rights of PHILLIPS—warranting an award of punitive or liquidated damages, to
                                 8 punish Defendant PERFUSION.COM, in an amount determined by a jury at trial, according to law.
                                 9          85.       As a result of such intentional, unlawful, and discriminatory conduct against PHILLIPS
                                10 by Defendant PERFUSION.COM, including through its employees and agents, PHILLIPS has had to
                                11 retain the services of attorneys in this matter, and therefore, is entitled to, and seeks reimbursement for,
                                12 her attorneys’ fees and costs, her expert-witness fees, and her court costs, in an amount to be proven at
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 trial.
    Phone 775-853-9455
       Reno, NV 89502




                                14          86.       As a result of such intentional, unlawful, and discriminatory conduct and retaliation
                                15 against PHILLIPS by Defendant PERFUSION.COM, including through its employees and agents,
                                16 PHILLIPS is entitled to, and seeks, declaratory relief, in the form of a declaration by this Court, that
                                17 Defendant PERFUSION.COM violated PHILLIPS’ rights.
                                18                                                        XII.
                                19                                            PRAYER FOR RELIEF
                                20          WHEREFORE, PHILLIPS prays for judgment against Defendant PERFUSION.COM, INC., as
                                21 follows:
                                22          1.        For equitable relief, including back pay and front pay;
                                23          2.        For general, compensatory damages on all claims, in an amount to be proven at trial;
                                24          3.        For special, compensatory damages on all claims, in an amount to be proven at trial;
                                25          4.        For past and future compensatory damages, including incidental and consequential
                                26                    losses, incurred by reason of Defendant’s acts, omissions, carelessness, negligence,
                                27                    deliberate indifference, and other culpable conduct described herein, in an amount to be
                                28                    proven at trial;


                                                                                     13
                                     Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 14 of 15




                                 1      5.    For exemplary and punitive damages, as allowed by law;
                                 2      6.    For costs of the suit incurred herein;
                                 3      7.    For attorneys’ fees, costs, and prejudgment interest, as allowed by law;
                                 4      8.    For experts’ fees, costs as allowed by law, in an amount in an amount to be determined
                                 5            at trial;
                                 6      9.    For Declaratory relief, equitably determined by the Court at trial. Pursuant to 28 U.S.C.
                                 7            § 2201, Federal Rule of Civil Procedure 57, 42 U.S.C. §§ 2000e-5, NRS 30.070, NRS
                                 8            30.100, NRS 613.333, and the Court’s inherent equitable powers, PHILLIPS seeks, and
                                 9            is entitled to have, declaratory relief awarded in her favor, to declare her rights and the
                                10            obligations of Defendant PERFUSION.COM, INC., which matters are now in
                                11            controversy or dispute, where such declaratory relief is necessary and proper to the
                                12            termination of the disputes raised herein, including as specifically prayed for below,
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13            including declaratory relief whereby the Court issues a declaration that Defendant
    Phone 775-853-9455
       Reno, NV 89502




                                14            PERFUSION.COM, INC. unlawfully discriminated against PHILLIPS in violation of
                                15            the Title VII and NRS 613.330, and otherwise violated PHILLIPS’ rights under federal
                                16            law and state law, as alleged herein, and regarding the rights and obligations of the
                                17            parties, relating to PHILLIPS’ employment and re-employment;
                                18      10.   Based on the foregoing, PHILLIPS has suffered an irreparable injury, and the remedies
                                19            available at law, such as monetary damages, are inadequate to compensate for that
                                20            injury. This inadequacy is, in part, based on the fact that Defendant PERFUSION.COM,
                                21            INC. are currently maintaining false and disparaging information about PHILLIPS’
                                22            work performance and tenure at Defendant PERFUSION.COM, INC., which will be
                                23            discovered by third parties, including prospective employers of PHILLIPS, which will
                                24            interfere with her ability to obtain employment, including re-employment at Defendant
                                25            PERFUSION.COM, INC. As such PHILLIPS is entitled to injunctive relief, including
                                26            an injunction compelling Defendant:
                                27            (a)         To remove false, adverse information contained in her personnel files relating to
                                28                        the claims of this case; and


                                                                                  14
                                       Case 3:20-cv-00619-RCJ-CLB Document 1 Filed 11/05/20 Page 15 of 15




                                 1                 (b)     To provide only a “neutral” job reference concerning PHILLIPS’ tenure at
                                 2                         Defendant PERFUSION.COM, INC., to all inquiring prospective employers.
                                 3         Considering the balance of hardships between Plaintiff and Defendant, a remedy in equity is
                                 4 warranted, and the public interest would not be disserved by issuance of such injunctive relief.
                                 5 PHILLIPS herein seeks Injunctive relief, equitably determined by the Court at trial;
                                 6         11.     For such other relief as the Court may deem just and proper; and
                                 7         12.     Pursuant to the Federal Rules of Civil Procedure, Rule 38, Plaintiff demands a trial by
                                 8                 jury on all issues triable by right of a jury.
                                 9
                                10 Dated this 5th Day of November 2020.                             THE GEDDES LAW FIRM, P.C.
                                11
                                12
1575 Delucchi Lane, Suite 206




                                                                                                    KRISTEN R. GEDDES
 The Geddes Law Firm, P.C.




                                13                                                                  Nevada Bar Number 9027
    Phone 775-853-9455
       Reno, NV 89502




                                                                                                    The Geddes Law Firm, P.C.
                                14                                                                  1575 Delucchi Lane, Suite 206
                                                                                                    Reno, Nevada 89502
                                15                                                                  Telephone: (775) 853-9455
                                                                                                    Attorneys for Plaintiff Patricia Phillips
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                    15
